 
Exhibit 10.1



THIRD AMENDMENT TO OEM PURCHASE AGREEMENT
 
This Third Amendment (the “Amendment”) is made as of June 10, 2005, by and
between Cardiac Science, Inc., a Delaware corporation (“Supplier” or “Cardiac
Science” or “CSI”), a medical device developer and manufacturer of automated
external defibrillators having its principal place of business at 1900 Main
Street, Irvine, CA 92614 and GE Medical Systems Information Technologies, Inc.,
a Wisconsin corporation d/b/a GE Healthcare (“GEMS-IT”), having its principal
place of business at 8200 W. Tower Avenue, Milwaukee, WI 53223.
 
W I T N E S S E T H:


WHEREAS, CSI and GEMS-IT are parties to that certain OEM Purchase Agreement
dated July 29, 2003, Amendment One to OEM Purchase Agreement dated August 10,
2004 (“Amendment One”) and Second Amendment to OEM Purchase Agreement dated
February 14, 2005 (collectively, the “OEM Purchase Agreement”).
 
WHEREAS, CSI and GEMS-IT desire to supplement and further amend the OEM Purchase
Agreement as set forth herein.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.  Construction. Except as provided in this Amendment, the terms and conditions
set forth in the OEM Purchase Agreement shall remain unaffected by the execution
of this Amendment. To the extent any provisions or terms set forth in this
Amendment conflict with the terms set forth in the OEM Purchase Agreement, the
terms set forth in this Amendment shall govern and control. Terms not otherwise
defined herein, shall have the meanings set forth in the OEM Purchase Agreement.
This Amendment amends the OEM Purchase Agreement and not that certain OEM
Purchase and Supply Agreement entered into by the parties on July 29, 2003.
 
 
 

--------------------------------------------------------------------------------

 
 
2.  Section 1.5 is hereby amended by inserting the following sentence at the end
of such section:
 
“For the purposes of this Agreement, “GEMS-IT” shall include GEMS-IT and any
GEMS-IT Affiliate or GEMS-IT Subcontractor (including distributors) involved in
the marketing, sale, distribution or servicing of the OEM Products.”


3.  Section 1.6 is hereby deleted in its entirety and replaced with the
following:
 
“Term of Agreement. This Agreement will commence as of the Effective Date and
continue until the latter to occur of: (a) three (3) years after the date of the
first delivery to GEMS-IT by Cardiac Science of the OEM Products capable of
commercial resale by GEMS-IT in the United States and European countries
accepting the CE Mark (the “First Delivery Date) or (b) December 31, 2008 (the
“Term”), unless terminated earlier under the terms of this Agreement. If the
First Delivery Date has not occurred prior to December 31, 2005, GEMS-IT may at
its option terminate this Agreement.


Renewal Option. After the initial Term, this Agreement may be extended for up to
two (2) additional one-year periods at the option of GEMS-IT, provided that at
least two thousand one hundred and twenty five (2,125) units of OEM Products
were purchased in the twelve- (12) month period immediately preceding each such
additional period.  The parties agree to review and adjust, by mutual agreement
and in good faith, the pricing of the OEM Products for any such additional
periods, to take into account any material changes in the component or assembly
costs of the OEM Products. If the parties are unable to mutually agree on such
pricing adjustment, the supply of OEM Products shall continue unabated, and the
pricing adjustment shall be resolved in accordance with the arbitration
provision contained in this Agreement, which pricing adjustment shall apply to
all OEM Products purchased during the extension.”


4.  Section 2.16 is hereby deleted in its entirety and replaced with the
following:
 
““Parts” means the Service Parts and the Supplies and Accessories, collectively.
“Service Parts” means the replacement parts and components used to service,
maintain and repair the OEM Products. “Supplies and Accessories” means the
accessories, consumables and other products that may be supplied in conjunction
with, used with, or used as additions to the OEM Products.”


 
2

--------------------------------------------------------------------------------

 
 
5.  The third sentence of Section 3.4 is hereby deleted in its entirety and
replaced with the following:
 
“During the initial Term, GEMS-IT shall purchase from Supplier a minimum of four
hundred and twenty five (425) units of the OEM Products per calendar quarter
(“Quarterly Minimum Purchase”), commencing with the first full calendar quarter
after the First Delivery Date; provided, that (i) the OEM Products perform in
accordance, and fully comply, with the Specifications and (ii) all regulatory
approvals remain in full effect in accordance with Section 14.3. If any of the
above conditions are not satisfied, then GEMS-IT shall be released from the
Quarterly Minimum Purchase obligations for the quarter(s) in which such
conditions are not satisfied. Any purchases in excess of one quarter’s Quarterly
Minimum Purchase will count toward the next Quarterly Minimum Purchase
obligation that is not released; therefore, GEMS-IT’s aggregate Quarterly
Minimum Purchase requirement over the initial Term will not exceed five thousand
nine hundred and fifty (5,950) units. If a Quarterly Minimum Purchase obligation
is waived or released, GEMS-IT shall still be entitled to carry forward any
purchases in excess of the Quarterly Minimum Purchase obligation that would
otherwise have been in effect.”


6.  Section 3.5 is hereby deleted in its entirety and replaced with the
following:
 
“The Lead Time for the OEM Products is two (2) weeks for Order(s) of units of
OEM Products that are within one hundred and ten percent (110%) of the
respective Quarterly Minimum Purchase obligation; provided, however, that for
the last four (4) weeks of the quarter, the Lead Time will be one (1) week for
the remaining amount of the Quarterly Minimum Purchase obligation. Supplier will
fully support GEMS-IT’s desire to deliver goods to its customers within seven
(7) days of order placement and agrees that it is in the mutual business
interest of the parties to ship the OEM Products on the next day or as soon as
practicable after receipt of an Order.


If, during any calendar quarter, Supplier fails to meet three (3) or more
Delivery Dates it has confirmed or that has been deemed accepted in accordance
with Section 3.2, GEMS-IT will be released from the Quarterly Minimum Purchase
for such quarter.”
 
 
3

--------------------------------------------------------------------------------

 
 
7.  Section 9.4.2 is hereby deleted in its entirety and replaced with the
following:
 
“Customer and Warranty Service. Outside the United States and Canada, customer
service calls will be handled by GEMS-IT. If a customer calls GEMS-IT with a
Product Warranty issue (GEMS-IT fields the warranty call), GEMS-IT will inform
Supplier of the warranty call and will receive a RMA from Supplier. GEMS-IT or
its customer will return the OEM Product for repair or replacement to Supplier’s
facility in Minnetonka, MN or the then current repair facility location, unless
however, the repair is determined by the parties to be minor in nature, whereby
based on the mutual agreement of the parties, qualified GEMS-IT service
personnel may affect the minor repair on behalf of Supplier. In such instances,
Supplier shall provide the replacement parts at no cost to GEMS-IT and GEMS-IT
shall not charge Supplier any fee for facilitating the repair. The parties agree
to work together subsequent to the launch of the OEM Product to define which
minor repairs may be facilitated by GEMS-IT and to more precisely determine the
parameters of the collaboration. In all other instances, Supplier will repair or
replace the OEM Product and deliver the OEM Product to a location requested by
GEMS-IT within two (2) weeks of Supplier’s receipt of a returned OEM Product.
Within the United States and Canada, customer service calls will be handled
directly by Cardiac Science, and all repaired or replaced OEM Products must be
delivered within two (2) weeks of Supplier’s receipt of a returned OEM Product.
Supplier and GEMS-IT shall work together to ensure prompt communication to the
other party of all customer communication.


Loaner Inventory. Within thirty (30) days of receipt of FDA clearance of the OEM
Product, Cardiac Science shall provide, at no cost to GEMS-IT, eighteen (18) OEM
Products to be used by GEMS-IT as loaner inventory and to facilitate warranty
exchanges for end users. These units shall be suitably configured with local
languages as per GEMS-IT instructions. In all cases, freight charges to and from
Supplier’s facility for warranty service and loaner inventory will be paid by
Supplier.


Out of Warranty Service. Outside the United States and Canada, if GEMS-IT
requires out of warranty service from Cardiac Science, GEMS-IT will bill the
customer as appropriate per GEMS-IT policies. GEMS-IT will inform Supplier of
the customer issue and will receive a RMA from Supplier. GEMS-IT or its customer
will return the product to Supplier’s facility as outlined above. Supplier will
repair and deliver the product to a location requested by GEMS-IT within two (2)
weeks of Supplier’s receipt of a returned OEM Product. Supplier will bill
GEMS-IT at a discount to Supplier’s then current service fee schedule, which
service fee schedule shall not exceed the amount Supplier charges (after
discounts) for providing similar services to its own customers. GEMS-IT will
bill the customer for the service provided. Within the United States and Canada,
out of warranty customer service calls will be handled directly by Cardiac
Science, and all repaired OEM Products shall be delivered within two (2) weeks
of Supplier’s receipt of a returned OEM Product. The parties agree that a list
of out of warranty services, including prices and the discount rate described
above, will be added to this Agreement within sixty (60) days of the effective
date of the third amendment to this Agreement, or such later date as is mutually
agreed upon by the parties.


 
4

--------------------------------------------------------------------------------

 
 
Service Training. Within the first year after the launch of the OEM Product,
Supplier agrees conduct, at no cost to GEMS-IT, two (2) service training
sessions at mutually agreed upon date(s) in order to train qualified GEMS-IT
service personnel to provide post-warranty repair of OEM Products. Said training
shall be conducted at Supplier’s premises and the parties shall each bear its
own travel costs. After the initial year, Supplier agrees to conduct an annual
service training session at a mutually agreed upon location and date.


Service Parts. Outside the United States and Canada, if Parts are required by
either GEMS-IT or its customers, GEMS-IT will inform Supplier and request direct
shipment of such Parts to GEMS-IT or its customer. Supplier will bill GEMS-IT at
a discount to Supplier’s then current service parts schedule, which service
parts schedule shall not exceed the amount Supplier charges (after discounts)
for providing similar parts to its own customers. The parties agree that a list
of Parts, including prices and the discount rate described above, will be added
to this Agreement within sixty (60) days of the effective date of the third
amendment to this Agreement, or such later date as is mutually agreed upon by
the parties. Within the United States and Canada, if Service Parts are requested
by a GEMS-IT customer, Supplier may sell such Service Parts directly to such
customer.


Quality Reports. Supplier will provide, on a monthly basis, a quality assurance
report, which will include a listing of all product related corrective and
preventative action reports (CAPAs) issued globally for OEM Products (regardless
of brand), and a detailed description of the root cause analysis of the reason
for the report. Upon request, Supplier will provide GEMS-IT with additional
information on any item that appears in the quality assurance report and
participate in phone calls with GEMS-IT regarding the same. Supplier will
provide, on a monthly basis, a report listing all RMAs issued globally for OEM
Products, and a detailed description of the root cause analysis of the reason
for the return. Supplier shall promptly respond to GEMS-IT’s reasonable
inquiries regarding such RMAs and, if they involve GEMS-IT’s customers, the
resolution of such RMAs.
 
 
5

--------------------------------------------------------------------------------

 
 
Confidentiality of Customer Information. Supplier agrees that any
customer-related information obtained by Supplier as a result of its interaction
with GEMS-IT customers will be deemed to be GEMS-IT’s “Confidential
Information”, and will not be used by Supplier for any commercial reason other
than to fulfill its obligations under this Agreement. For clarity, this
provision shall not restrict Supplier in any way from doing business with, from
transmitting information, or otherwise soliciting entities or organizations that
happen to be GEMS-IT customers provided that Supplier has not obtained the
names, addresses and contact information for such entities or organizations by
reviewing the GEMS-IT Confidential Information.”


8.  Section 9.5 is hereby amended by inserting the following sentence at the end
of such section:
 
“The prices for such replacement parts, technical support, repair services and
exchange units shall be calculated by adding a reasonable margin to Supplier’s
cost of procuring or producing such parts, support, services and units, and
shall not exceed the amount Supplier charges (after discounts) for providing
similar parts, support, services and units to its own customers. The parties
agree that a list of such items, including prices, will be added to this
Agreement within sixty (60) days of the effective date of the third amendment to
this Agreement, or such later date as shall be mutually agreed upon by the
parties.”


9.  Section 14.3 is hereby amended by inserting the following sentence after the
sentence “Supplier shall be responsible for providing all necessary objective
evidence and other documentation to GEMS-IT to support these filings.”:
 
“Supplier shall provide GEMS-IT Regulatory Affairs with any proposed submission
to the US Food & Drug Administration, no less than five (5) working days prior
to the proposed submission date, in order for GEMS-IT Regulatory Affairs to
review and revise any such proposed submission with the intention of uncovering
any errors or omissions which might cause a delay in approval. Supplier shall
consider revising its proposed submissions to include any reasonable revisions
that GEMS-IT Regulatory Affairs shall make to any such submissions, but shall
have no obligation to do so.”
 
10.  Exhibit C is hereby amended by replacing “Responder 2000” with “OEM
Products” each time “Responder 2000” appears. The parties agree that the Exhibit
C attached to Amendment One is the Exhibit C in effect at the time of this
Amendment.
 
 
6

--------------------------------------------------------------------------------

 
 
11.  The portion of Exhibit C that begins “Each Responder 2000 defibrillator
package includes:” is hereby deleted in its entirety and replaced with the
following:
 
“Each OEM Product package includes:
 

·   One OEM Product, one pair of defibrillation paddles, one rechargeable
battery, one power cord and one user manual.

   

·  
Upon request of GEMS-IT, Supplier agrees that certain additional items,
including without limitation patient cables, electrodes and Sp02 sensors, will
be kitted together with the OEM Product for an additional charge of two hundred
and fifty dollars ($250) per package kitted. For example, Supplier’s kitting an
order for one Powerheart ECD package (which includes one defibrillator, one user
manual, one battery, & one power cord) shall entitle Supplier to a fee of
$250—regardless of the value of the additional accessories to be shipped along
with this one ECD package. Supplier may purchase such additional items from
GEMS-IT’s accessory suppliers at the same prices at which GEMS-IT is entitled to
purchase. Supplier will transfer these accessories to GEMS-IT with no mark-up.
At its sole discretion, GEMS-IT may choose to take over this kitting
responsibility from Supplier after first giving Supplier ninety (90) days notice
of its intent.”



12.  Exhibit C is hereby amended by inserting the following immediately below
the Quantity Purchase Volume schedule:
 
“Volume discounts shall be determined by aggregating all purchases made by or
through GEMS-IT, its Affiliates or distributors, regardless of how such OEM
Products are branded. The parties agree that the charges on all invoices for OEM
Products, regardless of the volume actually purchased, will remain at the
pricing for the initial 1,000 units of an OEM Product, and within thirty (30)
days following the end of any calendar year (including the year following the
expiration of the Term), Supplier will provide Purchaser with a written
accounting of the purchasing volume for all OEM Products as well as immediate
payment to GEMS-IT for any discounts earned during the previous year. GEMS-IT
will then have the opportunity to provide a written response to Supplier of
whether it agrees or disagrees with such accounting; acceptance of the immediate
payment shall not be construed as agreement with Supplier’s conclusions.”


13.  Section 7 of Amendment One is hereby amended by deleting the following
words from the fourth sentence of the first paragraph: “in the United States and
Canada”.
 
 
7

--------------------------------------------------------------------------------

 
 
14.  Section 7 of Amendment One is hereby amended by inserting a new subsection
(d) to read as follows:
 
“(d) If CSI receives a request for OEM Products or Parts (provided, however,
that this shall only be read as Supplies and Accessories in the United States
and Canada), CSI will refer the request to GEMS-IT to provide such OEM Products
or Parts.”
 
15.   Branding. Supplier agrees that the branding on all of Supplier’s non-OEM
defibrillator products that are sold into the hospital market in the United
States and Canada, including without limitation, the Powerheart ECD, shall
remain branded as “Powerheart”, with the Cardiac Science name or logo. Supplier
has the right to change the brand name, provide however, that Supplier receives
prior written consent from GEMS-IT, which shall not be unreasonably withheld. 
 
16.  Governing Law. The validity, construction, performance and enforceability
of this Amendment shall be governed in all respects by the laws of the State of
New York, without reference to the choice-of-law provisions thereof.
 
17.  Counterparts; Facsimile. This Amendment may be executed simultaneously in
multiple counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Execution and
delivery of this Amendment by exchange of facsimile copies bearing the facsimile
signature of a party hereto shall constitute a valid and binding execution and
delivery of this Amendment by such party. Such facsimile copies shall constitute
enforceable original documents.
 
18.  Severability. In the event any provision of this Amendment shall be
determined to be invalid or unenforceable under applicable law, all other
provisions of this Amendment shall continue in full force and effect unless such
invalidity or unenforceability causes substantial deviation from the underlying
intent of the parties expressed in this Amendment or unless the invalid or
unenforceable provisions comprise an integral part of, or in inseparable from,
the remainder of this Amendment. If this Amendment continues in full force and
effect as provided above, the parties shall replace the invalid provision with a
valid provision which corresponds as far as possible to the spirit and purpose
of the invalid provision.
 
 
8

--------------------------------------------------------------------------------

 
 
19.  Interpretation. This Amendment has been negotiated at arm’s length and
between persons sophisticated and knowledgeable in the matters dealt with in
this Amendment. Each party has been represented by experienced and knowledgeable
legal counsel. Accordingly, any rule of law or legal decision that would require
interpretation of any ambiguities in this Amendment against the party that has
drafted it is not applicable and is waived. The provisions of this Amendment
shall be interpreted in a reasonable manner to effect the purposes of the
parties and this Amendment.
 
20.  Entire Agreement. The terms of this Amendment are intended by the parties
to be the final expression of their agreement with respect to the subject matter
hereof and may not be contradicted by evidence of any prior or contemporaneous
agreement. The parties further intend that this Amendment constitute the
complete and exclusive statement of its terms and shall supersede any prior
agreement with respect to the subject matter hereof.
 
21.  Headings. The article and section headings contained in this Amendment are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Amendment.
 
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
thereunto duly authorized representatives as of the date first above written.
 
 

Cardiac Science, Inc.     GE Medical Systems       Information Technologies,
Inc.         By: /s/ Raymond W. Cohen      By: /s/ Matthias Weber

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Raymond W. Cohen
Title: Chairman and CEO
   
Name: Matthias Weber
Title: Vice President & General Manager
Cardiology Systems


 
10

--------------------------------------------------------------------------------

 